 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDREW R. ORTIZ, et al.                              No. 2:18-cv-02396 KJM AC PS
12                         Plaintiffs,
13            v.                                           ORDER
14    CLIENT SERVICES, INC.,
15                         Defendant.
16

17           The court is in receipt of plaintiffs’ motion for a continuance. ECF No. 10. Plaintiffs

18   request a 60-day continuance of the pending amended motion to dismiss. ECF No. 10 at 1.

19   Plaintiffs state, in relevant part, that plaintiff Rene Ortiz is “out of the country.” Id. at 2.

20           For good cause shown, IT IS HEREBY ORDERED that:

21           1. Plaintiffs’ motion for continuance (ECF No. 10) is GRANTED;

22           2. The motion hearing date of October 31, 2018 is CONTINUED to December 12, 2018,

23                 at 10:00 a.m. in Courtroom No. 26; and

24           3. Plaintiff shall file an opposition – or a Statement of Non-Opposition – to the motion,

25                 no later than November 28, 2018. Failure to file an opposition or to appear at the

26                 hearing will be deemed as a statement of non-opposition and shall result in a

27   ////

28   ////
                                                          1
 1            recommendation that this action be dismissed pursuant to Federal Rule of Civil
 2            Procedure 41(b).
 3         IT IS SO ORDERED.
 4   DATED: October 10, 2018
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
